***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            MARC HERRON v. LINDA DANIELS
                     (AC 43560)
                 Bright, C. J., and Prescott and Lavine, Js.

                                   Syllabus

The plaintiff sought to recover the security deposit he had paid to the
    defendant landlord in connection with a one year lease of a single-family
    home. A few months after the start of the lease term, the plaintiff
    purchased his own home and attempted to terminate the lease, offering
    to vacate the premises and pay the remaining rent due under the agree-
    ment. The defendant refused the offer, and the plaintiff agreed to con-
    tinue to pay rent and to fulfill his other obligations under the lease
    throughout the remainder of its term, despite vacating the premises.
    After the leasehold expired, the defendant sent the plaintiff an account-
    ing of the security deposit, indicating that no portion of it would be
    returned due to unpaid rent and fees due under the lease and expenses
    incurred to repair alleged damages to the premises, and that the plaintiff
    owed the defendant additional funds for damages that exceeded the
    amount of the security deposit. The trial court found in favor of the
    plaintiff in part on his complaint and on the defendant’s counterclaim,
    and the defendant appealed and the plaintiff cross appealed to this
    court. Held:
1. The trial court did not err when it awarded the plaintiff double damages
    as a result of the defendant’s failure to return a portion of the security
    deposit: the trial court’s determination that certain of the defendant’s
    charges for damages to the premises were pretextual was not erroneous,
    as the court credited the plaintiff’s testimony that he had hired a cleaning
    service after he vacated the premises and found the defendant’s testi-
    mony relating to the claimed repair expenses unconvincing; moreover,
    although the trial court’s finding that the charge for the replacement of
    the furnace filter was pretextual was erroneous, such finding did not
    undermine its conclusions regarding the disputed charges nor did it
    impact the judgment rendered; furthermore, the trial court’s award of
    statutory damages equal to double the entire amount of the plaintiff’s
    security deposit was required by the plain language of the applicable
    statute (§ 47a-21 (d) (2)), even though a portion of the security deposit
    was properly withheld.
2. The trial court did not err when it concluded that the defendant violated
    the Connecticut Unfair Trade Practices Act (CUTPA) (§ 42-110a et seq.):
    the trial court’s finding that the defendant engaged in unethical behavior
    that violated the public policy of the applicable statute (§ 47a-21 (d)
    (2)) by withdrawing portions of the security deposit for her personal
    use and by assessing certain itemized damages as a pretext to avoid
    having to return the security deposit following the termination of the
    lease was supported by the record; moreover, the defendant’s claim
    that she was not required to place the security deposit into an escrow
    account because she had fewer than four rental units was unavailing
    because the applicable statute (§ 47a-21 (k) (2)) provided an affirmative
    defense only to criminal penalties for the failure to maintain an escrow
    account, not to similar civil actions; furthermore, the evidence in the
    record demonstrated that the plaintiff suffered an ascertainable loss as
    a result of the defendant’s withholding of the portion of the security
    deposit that was legitimately owed to him.
3. The trial court did not abuse its discretion by awarding punitive damages
    to the plaintiff: the trial court’s findings that the defendant did not act
    in good faith when she assessed pretextual damages to the plaintiff and
    failed to place the security deposit into an escrow account and that
    her actions caused substantial injury to the plaintiff were not clearly
    erroneous and were sufficient to support an award of punitive damages;
    moreover, the trial court based the award on the defendant’s failure to
    comply with her statutory obligations as a landlord, not on her breach
    of contract; furthermore, the amount awarded was not excessive in light
    of the amount in dispute, the defendant’s conduct, and the trial court’s
    stated purpose in making the award, which was to provide the defendant
    with an incentive to comply with security deposit laws and to protect
    her future tenants.
4. The trial court did not err in holding that the plaintiff was not entitled
    to a return of the rental payments that he made after vacating the
    premises: the trial court correctly determined that, pursuant to the
    applicable statute (§ 47a-11a), the plaintiff did not abandon the premises
    prior to the end of the lease term, as he explicitly stated that he intended
    to fulfill his obligations under the lease, he continued to pay rent and
    landscaping costs for the property throughout the lease term, and he
    did not return the keys to the premises or request the return of his
    security deposit until the lease term expired; accordingly, there was no
    early termination of the lease.
5. The trial court did not err in denying the plaintiff’s common-law claim
    for money had and received: the trial court’s determination that the
    plaintiff was obligated to make monthly rental payments in accordance
    with the terms of the lease was supported by the record, which demon-
    strated that the plaintiff signed the lease, indicated that he would con-
    tinue to abide by its terms, and failed to repudiate the lease during his
    tenancy; moreover, the record supported the trial court’s conclusion
    that a duty to mitigate damages never arose under § 47a-11a and, accord-
    ingly, the plaintiff failed to prove that he had paid his monthly rent by
    mistake and that he was free from any moral or legal obligation to make
    the payments.
            Argued April 8—officially released October 5, 2021

                             Procedural History

   Action for, inter alia, the return of a security deposit,
and for other relief, brought to the Superior Court in
the judicial district of Fairfield, Housing Session at
Bridgeport, where the defendant filed a counterclaim;
thereafter, the matter was tried to the court, Spader,
J.; judgment for the plaintiff in part on the complaint
and for the plaintiff on the counterclaim, from which
the defendant appealed and the plaintiff cross appealed
to this court. Affirmed.
  Alan R. Spirer, for the appellant-cross appellee
(defendant).
  Anthony J. Musto, for the appellee-cross appellant
(plaintiff).
                         Opinion

   BRIGHT, C. J. In this landlord-tenant dispute over a
security deposit, the defendant landlord, Linda Daniels,
appeals from the judgment of the trial court, rendered
following a trial to the court, in favor of the plaintiff
tenant, Marc Herron. On appeal, the defendant claims
that the trial court erred when it (1) awarded the plain-
tiff double damages pursuant to General Statutes § 47a-
21 (d), due to her failure to return to the plaintiff a
portion of his security deposit, (2) concluded that the
her handling of the plaintiff’s security deposit and her
failure to return a portion of his security deposit vio-
lated the Connecticut Unfair Trade Practices Act
(CUTPA), General Statutes § 42-110a et seq., and (3)
awarded punitive damages to the plaintiff under
CUTPA.
   The plaintiff cross appeals claiming that the court
erred in (1) holding that he was not entitled to a return
of certain rental payments because, pursuant to General
Statutes § 47a-11a, he did not abandon the premises
prior to June 30, 2017, and (2) denying his common-
law claim for money had and received. We affirm the
judgment of the trial court.
   The record reveals the following relevant facts and
procedural history. On May 6, 2016, the parties entered
into a written lease agreement for the period of July 1,
2016 to June 30, 2017, for a monthly rental rate of $6365
plus $435 in monthly common charges for the use and
occupancy of a single-family home located at 161 Morn-
ing Dew Circle in Fairfield (premises). The plaintiff
provided a security deposit to the defendant in the
amount of $12,730. A few months later, the plaintiff
purchased a home for his family and attempted to nego-
tiate an early termination of the lease by offering to
vacate the premises and to pay the balance due under
the lease.
   The defendant, however, demanded that the plaintiff
pay an additional $1500 each month for costs associated
with the lease, including utilities, lawn care, and prop-
erty maintenance. In response, the plaintiff sent an
e-mail to the defendant’s attorney, stating: ‘‘I will just
continue the lease as is. I will not be present but will
adhere to the conditions of the lease. I will provide the
absolute minimal yet compliant services to the home.
. . . I will pay monthly rent. I will leave water and
electric on and pay those bills. I will keep thermostat
at minimal level to ensure no freezing occurs. . . . I
will keep the right to have minimal furniture in the home
to then use when I choose.’’ The plaintiff continued to
provide some maintenance and, except for the final
month, continued to meet his monthly rental obliga-
tions.
   The leasehold expired on June 30, 2017, and the plain-
tiff timely provided the defendant with a forwarding
address so that she could return his security deposit,
less the unpaid June, 2017 rent. The defendant
responded with an accounting of the security deposit,
indicating that no portion of the security deposit would
be returned and that the plaintiff owed the defendant
$1834.79. The accounting alleged that the June, 2017
rent ($6365), association fees ($435), and associated
late fees ($250) were not paid and included a number of
charges, totaling $7516.85, for repairs to remedy alleged
damages to the premises.
   The plaintiff commenced this civil action in May,
2018, seeking the return of his security deposit. The
operative complaint included seven counts: breach of
contract; violation of § 47a-21 (d); violation of CUTPA;
conversion; civil theft; violation of § 47a-11a; and a com-
mon-law claim for money had and received. The plain-
tiff sought, inter alia, double damages under § 47a-21
(d) (2), and attorney’s fees and punitive damages under
CUTPA. The defendant denied the plaintiff’s claims and
filed a counterclaim for amounts due to her for damages
exceeding the amount of the security deposit.
   On October 21, 2019, following a one day trial to the
court and the submission of posttrial briefs, the court
issued a memorandum of decision in which it found in
favor of the plaintiff on his claims for breach of contract,
violation of § 47a-21 (d), violation of CUTPA, and con-
version. The court rejected the plaintiff’s remaining
claims. It also concluded that, of the $12,730 security
deposit, only $7429.92 properly was withheld by the
defendant. The amount properly withheld included the
unpaid June rent and association fees, the correspond-
ing late charges and $379.72 for repairs.1 The court
found that the defendant’s other claimed repair costs
‘‘were not supported by the defendant’s testimony or
attached evidence . . . .’’ The court further found that
certain charges were ‘‘fabricated’’ by the defendant and
found that all of the deductions from the security
deposit that were disputed by the plaintiff were ‘‘pre-
textual.’’ The court also found that the defendant had
mishandled the plaintiff’s security deposit by not keep-
ing it segregated in a separate account, using it for her
personal expenses during the term of the lease, and not
accounting for accrued interest on the security deposit.
  In light of its findings, the court concluded that the
defendant had breached the lease agreement by with-
holding more of the security deposit than that to which
she was entitled and concluded that the plaintiff was
entitled to damages on his breach of contract claim in
the amount of $5300.08 and attorney’s fees of 15 percent
of the amount of the damages.2 The court nevertheless
declined to award the plaintiff any damages on his
breach of contract claim because it was awarding the
plaintiff greater damages and attorney’s fees on his
other claims.
  Specifically, on the plaintiff’s second count, which
alleged a violation of § 47a-21 (d), the court awarded,
pursuant to the statute, double damages in the amount
of twice the plaintiff’s security deposit and interest due
thereon for the defendant’s wilful failure to return the
portion of the deposit to which the plaintiff was entitled.
In particular, the court awarded the plaintiff $12,730, the
amount of the security deposit, and $12.73 in accrued
interest. The court doubled the damages, increasing the
award to $25,460 and $25.46, respectively, pursuant to
its conclusion that the defendant had violated § 47a-
21 (d).
   As to the plaintiff’s third count alleging a CUTPA
violation, the court held that the defendant’s mishan-
dling of the security deposit and her improper withhold-
ing of a portion of the security deposit were ‘‘inexcus-
able and indefensible and [left] the court with no choice
but to award CUTPA and punitive damages to the plain-
tiff in this matter.’’ The court concluded that it would
not duplicate the damages award that it had rendered on
the plaintiff’s second count, but it awarded the plaintiff
$19,867.13 in punitive damages, $12,625 in attorney’s
fees, and $811.92 in costs.
   As to the plaintiff’s fourth count alleging conversion,
the court concluded that a conversion had occurred
but that any damages that it might award would be
duplicative, so it awarded none. As to the plaintiff’s
fifth count alleging statutory theft, the court concluded
that ‘‘the defendant [did not have] the requisite specific
intent to raise her conduct to a finding of statutory theft
toward the plaintiff. She was negligent and careless
with the plaintiff’s security deposit, but the court does
not find that she committed a statutory theft.’’
  As to the plaintiff’s sixth count alleging that he was
entitled to a return of a portion of the rent he paid after
he moved out of the premises because the defendant
had failed to use reasonable efforts to rent the premises
pursuant to § 47a-11a, the court found that the defen-
dant’s duty under the statute never materialized
because the plaintiff never abandoned the premises
before the end of the lease term. Similarly, because the
plaintiff never abandoned the premises and continued
to use it for storage through the end of the lease term,
the court concluded that the plaintiff could not succeed
on his seventh count alleging the common-law claim
of money had and received.
  Finally, because it had concluded that the defendant
had failed to prove that she properly had kept the
entirety of the security deposit, the court rendered judg-
ment for the plaintiff on the defendant’s counterclaim.
  The defendant appealed and the plaintiff cross
appealed.
                             I
             THE DEFENDANT’S APPEAL
                             A
   The defendant’s first claim is that the trial court erred
in awarding the plaintiff double damages pursuant to
§ 47a-21 (d). The defendant presents two arguments
relating to this claim. First, the defendant argues that
the court erroneously determined that certain of her
charges for damages to the premises were pretextual.
In making this argument, the defendant does not dispute
the court’s conclusion that she failed to prove that the
plaintiff caused the alleged damages to the premises.
Instead, she argues that she complied with § 47a-21
(d) by providing the plaintiff with a list of itemized
deductions from his security deposit and that her failure
to prove that the deductions were justified does not
constitute a violation of the statute unless those charges
were pretextual. See Carrillo v. Goldberg, 141 Conn.
App. 299, 310–11, 61 A.3d 1164 (2013). She argues that
the court’s finding that the deductions were pretextual
was clearly erroneous.
   Second, the defendant argues that, even if the court’s
finding of pretext was not clearly erroneous, the court
erred by awarding the plaintiff the entire amount of his
security deposit and doubling it pursuant to § 47a-21 (d)
when the plaintiff conceded that the defendant properly
retained more than one half of the security deposit to
cover unpaid rent, association fees, late charges, and
certain repairs. The defendant argues that the plaintiff’s
recovery of statutory damages under § 47a-21 (d)
should be limited to double the portion of the security
deposit that the court determined was improperly with-
held by the defendant.
   In response, the plaintiff argues that the trial court’s
finding that almost all of the defendant’s charges for
damages to the premises were pretextual is not clearly
erroneous. He further contends that the court’s award
of statutory damages equal to double the entire amount
of the plaintiff’s security deposit is required by the plain
language of § 47a-21 (d) (2). We agree with the plaintiff.
  ‘‘We accord plenary review to the court’s legal basis
for its damages award.’’ (Internal quotation marks omit-
ted.) Pedrini v. Kiltonic, 170 Conn. App. 343, 348–49,
154 A.3d 1037, cert. denied, 325 Conn. 903, 155 A.3d
1270 (2017). ‘‘The court’s calculation under that legal
basis is a question of fact, which we review under the
clearly erroneous standard. . . . Moreover, to the
extent that we must construe the salient provisions of
the security deposit statute, our review is plenary.’’
(Citation omitted; internal quotation marks omitted.)
Carroll v. Yankwitt, 203 Conn. App. 449, 465, 250 A.3d
696 (2021).
                             1
  We begin by addressing the defendant’s argument
that the court erroneously determined that she violated
list of deductions from his security deposit that included
pretextual charges.
   ‘‘Section 47a-21 (d) (2) requires, in the circumstance
where the landlord does not return the entire security
deposit, that the landlord return to the tenant both the
‘balance of the security deposit paid . . . after deduc-
tion for any damages’ caused by the tenant and ‘a writ-
ten statement itemizing the nature and amount of such
damages. . . .’ If a landlord does not comply with these
requirements, the sanction is clear: the landlord ‘shall
be liable for twice the amount . . . of any security
deposit paid . . . .’ ’’ (Emphasis omitted.) Carrillo v.
Goldberg, supra, 141 Conn. App. 309–10. A landlord
violates the statute when the written statement itemiz-
ing deductions from the security deposit includes pre-
textual or fabricated charges. Id., 310. ‘‘The language
of the statute allows for landlords to deduct from a
tenant’s security deposit actual damages, not pretextual
damages.’’ Id.
   Claims of pretext are questions of fact subject to the
clearly erroneous standard of review. See Carroll v.
Yankwitt, supra, 203 Conn. App. 481. ‘‘In applying the
clearly erroneous standard to the findings of a trial
court, we keep constantly in mind that our function is
not to decide factual issues de novo. . . . Moreover,
[i]t is within the province of the trial court, when sitting
as the fact finder, to weigh the evidence presented and
determine the credibility and effect to be given the
evidence. . . . Credibility must be assessed . . . not
by reading the cold printed record, but by observing
firsthand the witness’ conduct, demeanor and attitude.’’
(Citation omitted; internal quotation marks omitted.)
White v. Latimer Point Condominium Assn., Inc., 191
Conn. App. 767, 775–76, 216 A.3d 830 (2019).
   At trial, the following relevant evidence was pre-
sented to the court. In response to the plaintiff’s request
for the return of his security deposit, the defendant
made the following deductions from the security
deposit: (1) June, 2017 rent in the amount of $6365, (2)
June, 2017 association fees in the amount of $435, (3)
late charges in the amount of $250, (4) fees for cleaning
in the amount of $800, (5) irrigation system repair in
the amount of $190.45, (6) furnace filter replacement
in the amount of $100, (7) landscaping in the amount
of $1605.89, (8) lawn maintenance in the amount of
$345.64, (9) vacuum hose replacement in the amount
of $63.81, (10) replacement of dehumidifier in the
amount of $189.27, (11) stair carpeting replacement in
the amount of $2800, (12) HVAC pipe replacement in
the amount $338.95, (13) HVAC repair in the amount
of $244.66, and (14) plumbing repairs in the amount of
$838.18. The defendant submitted evidence of invoices
she paid relating to the repair, maintenance and clean-
ing charges.
  The parties presented conflicting testimony as to
many of the defendant’s itemized deductions. The
defendant testified that she hired a cleaning service due
to the uncleanliness of the premises, that the charge for
the furnace filter replacement was a fair and reasonable
charge, and that the plaintiff failed to maintain the land-
scaping of the premises. The defendant also testified
that parts of the vacuum hose were missing after the
plaintiff vacated the premises and that the carpet
needed to be replaced due to an animal urine stain
that she initially had noticed in July, 2017, after it was
brought to her attention by a painter. The defendant
stated that she had not noticed the stain prior to the
painter bringing it to her attention despite having paid
professional cleaners, who cleaned the premises at
some point between April 30 and June 10, 2017. The
defendant also testified that she did not take any photo-
graphs of the claimed damages.
   On the other hand, the plaintiff testified that the con-
dition of the premises was ‘‘almost spotless’’ prior to
his departure in October, 2016, because he had hired
a cleaner to clean the premises. He also testified that
he hired a landscaping company that regularly main-
tained the landscaping and the lawn through the spring
of 2017. The plaintiff stated that when the defendant
contacted him about an issue with the landscaping of
the premises, he had the landscaping company amelio-
rate the issue the following day. He also testified that
he did not recall seeing a vacuum hose and that he had
a dog but it did not urinate in the premises. The plaintiff
stated that he was unaware of any plumbing issues
other than the replacement of a gasket and a toilet,
which he had replaced on his own accord.
   Notably, the plaintiff did not dispute certain charges
as justified deductions, including the charges for the
June, 2017 rent, the association fees, the late fee, the
furnace filter, the irrigation system, and the dehumidi-
fier. In addition, both parties testified that there were
HVAC issues predating the plaintiff’s tenancy.
  The court also had before it undisputed evidence that
the defendant did not segregate the plaintiff’s security
deposit and used it regularly during the term of the
lease to pay personal expenses.3 That evidence showed
that, during the term of the lease, the account in which
the plaintiff’s security deposit was supposed to be kept
regularly had a balance below $12,730. Furthermore,
the defendant testified that the account containing the
plaintiff’s security deposit also contained security
deposits of the tenants of other rental properties she
owned, from which the court concluded that ‘‘[t]he bal-
ance [in the account] should have regularly been much
higher.’’
  In its memorandum of decision, the trial court made
the following relevant findings of fact. The court found
that the June, 2017 rent and association fees, late
charges, irrigation system repair, and the replacement
of the dehumidifier were legitimate deductions from
the security deposit. Thus, the court found that charges
amounting to $7429.92 were justified deductions from
the plaintiff’s security deposit. The court, however,
found that the remaining deductions were not proven
by a fair preponderance of the evidence as damages
incurred during the tenancy and that the deductions
were pretextual.
   In particular, the court credited the plaintiff’s testi-
mony that he had hired a cleaning service when he
vacated the premises and found that there was no evi-
dence that the defendant’s subsequent cleaning was
for conditions beyond ordinary cleaning to re-let the
premises. The court did not credit the defendant’s evi-
dence with regard to the replacement of the carpet
on the stairs, finding that the carpet replacement was
‘‘wholly fabricated.’’ Additionally, the court did not
credit the defendant’s evidence concerning the claimed
charges for lawn maintenance, landscaping, HVAC
issues, vacuum hose replacement, and plumbing main-
tenance. Furthermore, the court found that the defen-
dant was ‘‘so unconvincing in her testimony that [the
court had] to consider [the remaining charges] pre-
textual. [The defendant] was only claiming these dam-
ages to avoid returning the security deposit.’’ The court
determined that the defendant ‘‘knowingly included
these items in her list because, as her bank statements
demonstrate, she was not properly safeguarding her
tenants’ [security] deposits, and quite frankly, the court
believes she had no intention of ever returning the secu-
rity deposit to the plaintiff.’’
   The defendant argues that the court’s finding of pre-
text was clearly erroneous because she testified that the
premises was in ‘‘pristine condition’’ when the plaintiff
took possession, the repairs she undertook at the end
of the lease term were necessary to restore the premises
to that condition, she paid for each repair she charged
to the plaintiff and those charges were reasonable and
authorized by the lease agreement. Although the defen-
dant acknowledges that the court found her testimony
unconvincing, she nonetheless argues that a finding of
pretext was unwarranted because the plaintiff bore the
burden of proving pretext, and the plaintiff did not meet
that burden simply because the court discredited the
defendant’s testimony. We are not persuaded.
   ‘‘The sifting and weighing of evidence is peculiarly
the function of the trier. [N]othing in our law is more
elementary than that the trier is the final judge of the
credibility of witnesses and of the weight to be accorded
their testimony. . . . The trier is free to accept or
reject, in whole or in part, the testimony offered by
either party.’’ (Internal quotation marks omitted.) Rollar
Construction & Demolition, Inc. v. Granite Rock Asso-
ciates, LLC, 94 Conn. App. 125, 132, 891 A.2d 133 (2006).
We are not in a position to question the court’s credibil-
ity finding. ‘‘[The trier of fact] is free to juxtapose con-
flicting versions of events and determine which is more
credible.’’ (Internal quotation marks omitted.) Benja-
min v. Norwalk, 170 Conn. App. 1, 25, 153 A.3d 669
(2016).
   As the defendant acknowledges, the court did not
credit her testimony regarding the legitimacy of the vast
majority of the claimed repair expenses. In fact, the
court found her testimony so unconvincing that it led
the court to infer that the charges were pretextual. Our
review of the record reflects additional support for this
conclusion, with one small exception, in the testimony
of the plaintiff and the defendant’s admitted personal
use of the plaintiff’s security deposit. The one exception
is the $100 furnace filter replacement charge claimed
by the defendant. The plaintiff testified that he accepted
the furnace filter charge as an item of damage and did
not dispute the validity of that charge. Thus, because
the record does not contain any conflicting evidence
as to whether the charge for the replacement of the
furnace filter was pretextual, the trial court’s finding
that this charge was pretextual is clearly erroneous.
   ‘‘[W]here . . . some of the facts found [by the trial
court] are clearly erroneous and others are supported
by the evidence, we must examine the clearly erroneous
findings to see whether they were harmless, not only
in isolation, but also taken as a whole. . . . If, when
taken as a whole, they undermine appellate confidence
in the court’s [fact-finding] process, a new hearing is
required.’’ (Internal quotation marks omitted.) Autry v.
Hosey, 200 Conn. App. 795, 801, 239 A.3d 381 (2020).
   After carefully reviewing the record, we conclude
that the court’s erroneous finding regarding the furnace
filter does not undermine our confidence in the court’s
determination that the disputed charges were pre-
textual because the record contains sufficient evidence
to support the court’s finding. Removing the $100
charge from the court’s calculation of the portion of the
security deposit improperly withheld by the defendant,
there was ample evidence to support the rest of the
overcharges totaling more than $5000. Furthermore,
because the court’s damages award was based on its
calculation of statutory damages for a failure to return
a security deposit in violation of § 47a-21 (d), and not
on the actual amount wrongfully withheld, the court’s
single erroneous finding had no impact on the judgment
it rendered. Therefore, we conclude that the court’s
erroneous finding concerning the furnace filter replace-
ment was harmless, and the court’s finding that the
disputed charges were pretextual was not clearly erro-
neous.
                             2
  We next address the defendant’s claim that, even if
the court’s finding that certain items deducted from
the plaintiff’s security deposit were pretextual was not
clearly erroneous, the court erred in awarding double
damages based on the full amount of the security
deposit instead of basing the award on the portion of
the deposit improperly withheld. The plaintiff argues
in response that the doubling of the entire security
deposit is the precise remedy called for by the plain
language of § 47a-21 (d) (2). We agree with the plaintiff.
  Resolution of this claim requires us to construe the
language of the statute. Consequently, as previously
stated, our review is plenary. See Carroll v. Yankwitt,
supra, 203 Conn. App. 465. Furthermore, when constru-
ing the language of a statute, ‘‘General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Internal quotation marks omitted.) Magh-
four v. Waterbury,         Conn.     ,       ,     A.3d
(2021).
   Section 47a-21 (d) (2) provides: ‘‘Upon termination
of a tenancy, any tenant may notify the landlord in
writing of such tenant’s forwarding address. Not later
than thirty days after termination of a tenancy or fifteen
days after receiving written notification of such tenant’s
forwarding address, whichever is later, each landlord
other than a rent receiver shall deliver to the tenant or
former tenant at such forwarding address either (A)
the full amount of the security deposit paid by such
tenant plus accrued interest, or (B) the balance of such
security deposit and accrued interest after deduction
for any damages suffered by such landlord by reason
of such tenant’s failure to comply with such tenant’s
obligations, together with a written statement itemizing
the nature and amount of such damages. Any landlord
who violates any provision of [§ 47a-21 (d)] shall be
liable for twice the amount of any security deposit
paid by such tenant, except that, if the only violation is
the failure to deliver the accrued interest, such landlord
shall be liable for ten dollars or twice the amount of
the accrued interest, whichever is greater.’’ (Emphasis
added.)
   ‘‘By its plain language, § 47a-21 (d) (2) obligates a
landlord, within thirty days of the termination of the
tenancy [or fifteen days after receiving written notifica-
tion of such tenant’s forwarding address, whichever is
later], to deliver to the tenant either (a) the full amount
of the security deposit or (b) any remaining balance on
that security deposit after deduction for any damages
suffered by [the] landlord by reason of [the] tenant’s
failure to comply with [the] tenant’s obligations . . . .
When the latter scenario is implicated, § 47a-21 (d) (2)
requires the landlord to provide the tenant with a writ-
ten statement itemizing the nature and amount of such
damages.’’ (Footnote omitted; internal quotation marks
omitted.) Carroll v. Yankwitt, supra, 203 Conn. App.
467.
   ‘‘[F]or purposes of determining whether to award
double damages under [§ 47a-21 (d) (2)] a court need
only determine whether a landlord complied with the
statutory requirements, and need not determine
whether the landlord’s reason for withholding the secu-
rity deposit was justified.’’ (Internal quotation marks
omitted.) Id., 470. ‘‘We reiterate that the plain language
of that statute merely requires a landlord asserting dam-
ages stemming from noncompliance with the tenant’s
obligations to provide the tenant with a written state-
ment itemizing the nature and amount of such dam-
ages.’’ (Internal quotation marks omitted.) Id., 471.
  Nonetheless, ‘‘[t]he language of the statute allows for
landlords to deduct from a tenant’s security deposit
actual damages, not pretextual damages.’’ (Emphasis
added.) Carrillo v. Goldberg, supra, 141 Conn. App. 310.
A landlord does not satisfy the statutory requirements
of § 47a-21 (d) (2) and is subject to double damages
when the landlord complies only in form with the
requirement prescribed by the statute, while failing to
provide the former tenant the balance of the security
deposit legitimately owed to the former tenant. See id.,
310–11 (‘‘While the defendants complied, in form only,
with the requirement that a written accounting of dam-
ages be sent to the former tenant within the time frame
prescribed by § 47a-21 (d) (2) and (4), without also
sending the plaintiffs the balance of the security deposit
legitimately owed to them, they did not satisfy the statu-
tory requirements. Accordingly, the defendants were
subject to the doubling of damages under § 47a-21
(d) (2).’’).
   In the present case, the court found that a portion
of the defendant’s claimed damages was pretextual.
Thus, the defendant did not comply with the statutory
requirements of § 47a-21 (d) (2) because she failed to
provide the plaintiff with the balance of his security
deposit that was legitimately owed to him. Conse-
quently, because the defendant violated § 47a-21 (d)
(2), she was liable for ‘‘twice the amount of any security
deposit paid by [the plaintiff] . . . .’’ General Statutes
§ 47a-21 (d) (2).
  The defendant’s argument that the statutory damages
should be limited to double the portion of the security
deposit wrongfully withheld ignores the plain language
of the statute. The statute plainly and unambiguously
defines the statutory damages as ‘‘twice the amount of
any security deposit paid . . . .’’ (Emphasis added.)
General Statutes § 47a-21 (d) (2). That is precisely what
the court awarded the plaintiff on the second count of
his complaint. Had the legislature intended the remedy
suggested by the defendant, it could have written the
statute to accomplish that purpose. It did not. Signifi-
cantly, however, the legislature did limit the remedy
available to a tenant when the landlord’s violation of
the statute is limited to the failure to deliver to the
tenant accrued interest on the security deposit. In such
a circumstance, the landlord is liable for only twice the
amount of interest or ten dollars, whichever is greater.
General Statutes § 47a-21 (d) (2). The fact that the legis-
lature identified a particular circumstance in which the
statutory damages would be limited undermines the
defendant’s argument that it also intended the implicit
limitation she suggests.
   Furthermore, that the defendant views the applica-
tion of the statute to the facts of this case to be ‘‘mani-
festly unfair’’ is irrelevant to our analysis. As this court
has previously noted, § 47a-21 (d) (2) ‘‘is the punitive
damages portion of the security deposit statute.’’ (Inter-
nal quotation marks omitted.) Carroll v. Yankwitt,
supra, 203 Conn. App. 466. It is for the legislature—not
this court—to determine what the appropriate statutory
penalty is for a landlord who does not fully comply
with the statutory obligation to return or account for
a tenant’s security deposit. It is our duty to apply the
plain language of the statute as written, and the lan-
guage at issue here could not be clearer. Moreover,
§ 47a-21 (d) (2), like other statutes intended to protect
tenants, is a remedial statute and must be ‘‘construed
liberally in favor of those whom the legislature intended
to benefit . . . .’’ (Citations omitted.) O’Brien Proper-
ties, Inc. v. Rodriguez, 215 Conn. 367, 373, 576 A.2d
469 (1990). Accordingly, we conclude that the court
properly awarded the plaintiff twice the amount of the
security deposit paid by the plaintiff.
                             B
   Next, the defendant claims that the court erred in
concluding that she violated CUTPA by (1) making pre-
textual deductions from the plaintiff’s security deposit
and (2) failing to safeguard the plaintiff’s security
deposit in an escrow account. The defendant argues
that her itemization of damages was based on a good
faith belief that she had suffered damages as a result
of the plaintiff’s failure to fulfill his obligation under
the lease agreement to maintain the premises. In addi-
tion, the defendant argues that she was not required
to maintain the security deposit in a separate escrow
account, that even if she was, her failure to do so did
not constitute a CUTPA violation, and that the plaintiff
failed to prove that he suffered an ascertainable loss
due to her conduct. We disagree.
  ‘‘[General Statutes §] 42-110b (a) provides that [n]o
person shall engage in unfair methods of competition
and unfair or deceptive acts or practices in the conduct
of any trade or commerce. It is well settled that in
determining whether a practice violates CUTPA we
have adopted the criteria set out in the cigarette rule
by the [F]ederal [T]rade [C]omission for determining
when a practice is unfair: (1) [W]hether the practice,
without necessarily having been previously considered
unlawful, offends public policy as it has been estab-
lished by statutes, the common law, or otherwise—in
other words, it is within at least the penumbra of some
[common-law], statutory, or other established concept
of unfairness; (2) whether it is immoral, unethical,
oppressive, or unscrupulous; (3) whether it causes sub-
stantial injury to consumers, [competitors or other busi-
nesspersons]. . . . All three criteria do not need to be
satisfied to support a finding of unfairness. A practice
may be unfair because of the degree to which it meets
one of the criteria or because to a lesser extent it meets
all three. . . . Thus a violation of CUTPA may be estab-
lished by showing either an actual deceptive practice
. . . or a practice amounting to a violation of public
policy. . . . In order to enforce this prohibition,
CUTPA provides a private cause of action to [a]ny per-
son who suffers any ascertainable loss of money or
property, real or personal, as a result of the use or
employment of a [prohibited] method, act or practice
. . . .’’ (Internal quotation marks omitted.) Peterson
v. McAndrew, 160 Conn. App. 180, 207–208, 125 A.3d
241 (2015).
   In its memorandum of decision, the court found that
the defendant had ‘‘engaged in unethical, unscrupulous
activity in violation of a stated public policy set forth
by the Connecticut legislature and caused a substantial
injury to the plaintiff.’’ The court concluded that the
defendant’s failure to safeguard the plaintiff’s security
deposit, her utilization of the security deposit for her
own personal purposes, and her claiming of pretextual
damages to avoid complying with § 47a-21 (d) (2) con-
stituted a violation of CUTPA. Moreover, the court
stated: ‘‘The defendant is a former Realtor and has been
involved in multiple rental relationships on her proper-
ties. When asked about whether she currently maintains
security deposits in a separate account she answered
in the negative. This case was commenced in 2018, after
reviewing pleadings and consulting with an attorney on
this case, the defendant is still not following Connecti-
cut’s security deposit laws (recall, the trial was August
29, 2019). The [trial] court has concerns for [the defen-
dant’s] current tenants that their funds may not be
secured. This utter indifference to her obligations as a
landlord, when taken in context with what the court
finds were pretextual damages being assessed to the
plaintiff, is inexcusable and indefensible and leaves the
court with no choice but to award CUTPA and punitive
damages to the plaintiff in this matter. The defendant
must be provided with an incentive to comply with
security deposit laws and this judgment will hopefully
help protect future tenants of the defendant.’’ (Empha-
sis omitted.)
  ‘‘It is well settled that whether a defendant’s acts
constitute . . . deceptive or unfair trade practices
under CUTPA, is a question of fact for the trier, to
which, on appellate review, we accord our customary
deference.’’ (Internal quotation marks omitted.) Carroll
v. Yankwitt, supra, 203 Conn. App. 472.
   In the present case, the evidence in the record sup-
ports the court’s determination that the defendant
engaged in unethical and unscrupulous activity that
clearly offended the public policy of the security deposit
statute. In particular, the evidence supports the court’s
findings that the defendant utilized the plaintiff’s secu-
rity deposit for her personal use and assessed certain
itemized damages as pretext to avoid complying with
§ 47a-21 (d) (2). As to the defendant’s personal use of
the security deposit, the defendant testified that she
did not believe that she could use the funds from the
account containing the security deposit for her personal
use, but she also testified, and the evidence presented
to the court showed, that she used funds from the
account to pay her mortgage and that she transferred
funds from the account to her personal account.
  The defendant argues that the court should not have
relied on such evidence to find a CUTPA violation
because she was not required to maintain the security
deposit in a segregated escrow account and her failure
to do so does not constitute a CUTPA violation. We are
not persuaded.
  ‘‘Whether a defendant is subject to CUTPA and its
applicability . . . are questions of law. . . . [If] a
question of law is presented, review of the trial court’s
ruling is plenary, and this court must determine whether
the trial court’s conclusions are legally and logically
correct, and whether they find support in the facts
appearing in the record.’’ (Citation omitted; internal
quotation marks omitted.) Id.
   Section 47a-21 (h) (1) requires that ‘‘[e]ach landlord
shall immediately deposit the entire amount of any secu-
rity deposit received by such landlord from each tenant
into one or more escrow accounts established or main-
tained in a financial institution for the benefit of each
tenant. Each landlord shall maintain each such account
as escrow agent and shall not withdraw funds from
such account except as provided in subdivision (2) of
this subsection.’’ Subdivision (2) does not permit a land-
lord to withdraw funds from a security deposit escrow
fund to pay the landlord’s personal expenses.
  The defendant argues that § 47a-21 (h) (1) did not
apply to her during the lease term because she had
fewer than four rental units at the time. In making
this argument, the defendant relies on § 47a-21 (k) (2),
which provides in relevant part: ‘‘Any person who know-
ingly and wilfully violates the provisions of subsection
(h) of this section . . . shall be subject to a fine of not
more than five hundred dollars or imprisonment of not
more than thirty days or both for each offense. It shall
be an affirmative defense under the provisions of this
subdivision that at the time of the offense, such person
leased residential real property to fewer than four ten-
ants who paid a security deposit.’’ That statute though
provides an affirmative defense only to the criminal
penalties set forth in subsection (k) (2) if, at the time
of the offense, the defendant leased residential real
property to fewer than four tenants who paid a security
deposit. General Statutes § 47a-21 (k) (2). In the present
civil case, however, the defendant was not subject to
a fine or imprisonment. Moreover, § 47a-21 (l) provides
in relevant part that ‘‘[n]othing in this section shall be
construed as a limitation upon . . . the right of any
tenant to bring a civil action permitted by the general
statutes or at common law.’’ Accordingly, assuming that
the defendant had fewer than four tenants during the
lease term, § 47a-21 (k) (2) does not relieve her of her
obligations under § 47a-21 (h).4
   We also are unpersuaded by the defendant’s argu-
ment that a violation of § 47a-21 (h) is not a CUTPA
violation. In support of this argument the defendant
relies on this court’s decision in Tarka v. Filipovic, 45
Conn. App. 46, 694 A.2d 824, cert. denied, 242 Conn.
903, 697 A.2d 363 (1997). Such reliance is misplaced.
In Tarka, this court affirmed the trial court’s acceptance
of the finding of the attorney referee that the defen-
dants’ failure to place the plaintiff’s security deposit in
an interest bearing account did not rise to the level of
a CUTPA violation. Id., 55–56. In doing so, this court
noted that whether a practice violates CUTPA is a ques-
tion of fact. Id., 55. The court also noted that ‘‘[t]he
attorney referee determined that [the defendants’] con-
duct arose out of the defendants’ ignorance of their
obligations.’’ Id.
   In the present case, the court specifically found that
the defendant’s conduct rose to the level of a CUTPA
violation. Furthermore, the court in this case did not
conclude that the defendant’s violation of her obliga-
tions with respect to the plaintiff’s security deposit was
the result of ignorance. To the contrary, the court con-
cluded that the defendant, who ‘‘is a former Realtor
and has been involved in multiple rental relationships
on her properties,’’ showed ‘‘utter indifference to her
obligations as a landlord . . . .’’ The court further
noted that the defendant’s violations of § 47a-21 with
respect to other tenants continued up to and through
the trial. Consequently, the factual findings in this case
are markedly different than those presented in Tarka.
Just as this court did not disturb the trial court’s factual
finding in Tarka regarding whether the defendants’ con-
duct rose to the level of a CUTPA violation; Tarka v.
Filipovic, supra, 45 Conn. App. 56; we will not disturb
the trial court’s finding in the present case. We cannot
say that the court erred in concluding that the manner
in which the defendant handled the defendant’s security
deposit constituted a CUTPA violation.
   Moreover, as discussed in part I A 1 of this opinion,
the evidence in the record supports the trial court’s
determination that certain itemized damages assessed
by the defendant were pretextual. The defendant does
not argue that pretextual charges cannot form the basis
of a CUTPA violation. Instead, she repeats her argument
that the disputed charges were not pretextual and that
this case is nothing more than a contract dispute
between the parties over the reasonableness of the
repairs the defendant made and for which she charged
the plaintiff. Given our conclusion in part I A 1 of this
opinion, the defendant’s argument is without merit.
  We also disagree with the defendant’s contention that
the plaintiff failed to prove that he suffered an ascertain-
able loss. The issue of whether the plaintiff suffered an
ascertainable loss as a result of the defendant’s CUTPA
violation is a question of fact, which we review under
the clearly erroneous standard. See Cohen v. Meyers,
175 Conn. App. 519, 554, 167 A.3d 1157, cert. denied,
327 Conn. 973, 174 A.3d 194 (2017).
   ‘‘The ascertainable loss requirement [of General Stat-
utes § 42-110g] is a threshold barrier which limits the
class of persons who may bring a CUTPA action seeking
either actual damages or equitable relief. . . . Thus, to
be entitled to any relief under CUTPA, a plaintiff must
first prove that he has suffered an ascertainable loss
due to a CUTPA violation. . . . CUTPA, however, is
not limited to providing redress only for consumers
who can put a precise dollars and cents figure on their
loss . . . as the ascertainable loss provision do[es] not
require a plaintiff to prove a specific amount of actual
damages in order to make out a prima facie case. . . .
Rather . . . [d]amage . . . is only a species of loss
. . . hence [t]he term loss necessarily encompasses a
broader meaning than the term damage. . . . Accord-
ingly . . . for purposes of § 42-110g, an ascertainable
loss is a deprivation, detriment [or] injury that is capable
of being discovered, observed or established. . . . [A]
loss is ascertainable if it is measurable even though the
precise amount of the loss is not known. . . . Under
CUTPA, there is no need to allege or prove the amount
of the actual loss. . . .
   ‘‘Of course, a plaintiff still must marshal some evi-
dence of ascertainable loss in support of her CUTPA
allegations, and a failure to do so is indeed fatal to a
CUTPA claim . . . .
   ‘‘A plaintiff also must prove that the ascertainable
loss was caused by, or a result of, the prohibited act.
General Statutes § 42-110g (a) . . . . When plaintiffs
seek money damages, the [as a result of] language . . .
in § 42-110g (a) requires a showing that the prohibited
act was the proximate cause of a harm to the plaintiff.
. . . [P]roximate cause is [a]n actual cause that is a
substantial factor in the resulting harm . . . . The
question to be asked in ascertaining whether proximate
cause exists is whether the harm which occurred was
of the same general nature as the foreseeable risk cre-
ated by the defendant’s act.’’ (Citation omitted; empha-
sis omitted; internal quotation marks omitted.) Kelly v.
Kurtz, 193 Conn. App. 507, 535–36, 219 A.3d 948 (2019).
   In the present case, the evidence in the record sup-
ports the court’s finding that the defendant assessed
pretextual damages to the plaintiff. This evidence also
demonstrates that the plaintiff suffered an ascertainable
loss as a result of the withholding of the portion of the
security deposit that was legitimately owed to him. See
Freeman v. A Better Way Wholesale Autos, Inc., 174
Conn. App. 649, 667, 166 A.3d 857 (‘‘Whenever a con-
sumer has received something other than what [the
consumer] bargained for, [the consumer] has suffered
a loss of money or property. That loss is ascertainable
if it is measurable even though the precise amount
of the loss is not known.’’ (Internal quotation marks
omitted.)), cert. denied, 327 Conn. 927, 171 A.3d 60
(2017); see also Larobina v. Home Depot, USA, Inc.,
76 Conn. App. 586, 597, 821 A.2d 283 (2003) (concluding
that trial court improperly concluded that plaintiff failed
to prove ascertainable loss because ‘‘plaintiff did
receive something other than that for which he had
bargained; he bargained to have carpeting installed at
a price of $7.37 per square yard, but he got nothing’’).
  Consequently, we conclude that the trial court prop-
erly found that the defendant violated CUTPA.
                            C
  The defendant’s final claim is that the trial court
abused its discretion in awarding punitive damages in
the amount of $19,867.13. The defendant argues that
her conduct did not warrant an award of punitive dam-
ages. We disagree.
   We begin our analysis with the standard of review.
‘‘Awarding punitive damages and attorney’s fees under
CUTPA is discretionary; General Statutes § 42-110g (a)
and (d)5 . . . and the exercise of such discretion will
not ordinarily be interfered with on appeal unless the
abuse is manifest or injustice appears to have been
done. . . . In order to award punitive or exemplary
damages, evidence must reveal a reckless indifference
to the rights of others or an intentional and wanton
violation of those rights. . . . In fact, the flavor of the
basic requirement to justify an award of punitive dam-
ages is described in terms of wanton and malicious
injury, evil motive and violence.’’ (Footnote added; foot-
note omitted; internal quotation marks omitted.)
Ulbrich v. Groth, 310 Conn. 375, 446, 78 A.3d 76 (2013).
   ‘‘We note also that the CUTPA statutes do not provide
a method for determining punitive damages . . . .’’
(Internal quotation marks omitted.) Carrillo v. Gold-
berg, supra, 141 Conn. App. 313. Additionally, ‘‘[u]nlike
punitive damages under Connecticut common law,
punitive damages under CUTPA are focused on deter-
rence, rather than mere compensation.’’ Bridgeport
Harbour Place I, LLC v. Ganim, 131 Conn. App. 99,
140, 30 A.3d 703, cert. granted, 303 Conn. 904, 31 A.3d
1179 (2011) (appeal withdrawn January 27, 2012), and
cert. granted, 303 Conn. 905, 31 A.3d 1180 (2011) (appeal
withdrawn January 26, 2012).6
  In the present case, the trial court awarded punitive
damages on the basis of the ‘‘defendant’s indifference
to the law when engaged in this transaction’’ and ‘‘her
continued inexcusable failure to segregate her current
security deposits from her personal accounts after the
commencement of this action, when at the latest she
should have learned what the law is.’’ (Emphasis omit-
ted.) The court then awarded punitive damages in the
amount of $19,867.13, as determined by the amount of
the security deposit of $12,730 and pretextual charges
of $7137.13. As stated previously in this opinion, the
court also provided the following basis for its award
of punitive damages under CUTPA: ‘‘The [trial] court
has concerns for her current tenants that their funds
may not be secured. This utter indifference to her obli-
gations as a landlord, when taken in context with what
the court [found] were pretextual damages being
assessed to the plaintiff, is inexcusable and indefensible
and leaves the court with no choice but to award CUTPA
and punitive damages to the plaintiff in this matter.’’
Additionally, the court stated that the defendant ‘‘must
be provided with an incentive to comply with security
deposit laws and this judgment will hopefully help pro-
tect future tenants of the defendant.’’
  In her principal brief, the defendant advances several
arguments in support of her claim that the trial court
erred in awarding punitive damages. The defendant
argues that her actions constituted a good faith claim
as defined under § 47a-21 (j) (2), and argues further
that the plaintiff did not suffer an ascertainable loss
as a result of her actions. Additionally, the defendant
contends that her actions did not involve a reckless
indifference to the plaintiff’s rights or an intentional
and wanton violation of the plaintiff’s rights. Also, the
defendant argues that punitive damages are ordinarily
not recoverable for breach of contract. Last, the defen-
dant argues that the calculation of the punitive damages
was excessive. We address each argument in turn.
   First, the defendant argues that her actions consti-
tuted a good faith claim as defined under § 47a-21 (j)
(2). Section 47a-21 (j) is titled ‘‘Investigation of com-
plaints by commissioner. Order. Jurisdiction. Regula-
tions,’’ and provides the procedural parameters in
which the banking commissioner may receive, investi-
gate, and remedy complaints regarding any alleged vio-
lations of subsections (b), (d), (h), or (i) of § 47a-21.7
Section 47a-21 (j) (2) provides: ‘‘The commissioner shall
not have jurisdiction over (A) the failure of a landlord
to pay interest to a tenant annually under subsection
(i) of this section, or (B) the refusal or other failure of
the landlord to return all or part of the security deposit
if such failure results from the landlord’s good faith
claim that such landlord has suffered damages as a
result of a tenant’s failure to comply with such tenant’s
obligations, regardless of whether the existence or
amount of the alleged damages is disputed by the ten-
ant. For purposes of this section, ‘good faith claim’
means a claim for actual damages suffered by the land-
lord for which written notification of such damages has
been provided to the tenant in accordance with the
provisions of subdivision (2) of subsection (d) of this
section.’’
   The defendant, here, fails to explain how this statu-
tory provision is applicable to her claim that the trial
court erred in awarding punitive damages. The jurisdic-
tional parameters of the banking commissioner are not
at issue in the present case. Furthermore, the court
concluded that the defendant’s claims were not made in
good faith when it found that certain itemized damages
assessed by the defendant were fabricated and pre-
textual and that her handling of the security deposits
of the plaintiff and other tenants showed an utter indif-
ference to her obligations as a landlord. See Cianci v.
Originalwerks, LLC, 126 Conn. App. 18, 22, 16 A.3d
705 (‘‘[w]e will not disturb the court’s finding unless it
is clearly erroneous’’), cert. denied, 301 Conn. 901, 17
A.3d 1043 (2011).
  Second, the defendant argues that the plaintiff did not
suffer an ascertainable loss as a result of the defendant’s
actions. As stated in part I B of this opinion, the plaintiff
suffered an ascertainable loss due to the defendant’s
withholding of the plaintiff’s security deposit that she
legitimately owed to him.
   Third, the defendant argues that none of her actions
involved a reckless indifference to the plaintiff’s rights
or an intentional and wanton violation of the plaintiff’s
rights warranting an award of punitive damages. We
disagree.
  Here, the court found, and the record supports, that
the defendant failed to comply with § 47a-21 (d) and
assessed pretextual damages to the plaintiff. Moreover,
the evidence showed that she violated § 47a-21 (h). In
particular, the defendant testified that she did not
believe that she was allowed to use the security deposit
for personal purposes, yet the evidence demonstrated
that she did so. Consequently, the court found that the
defendant’s actions were ‘‘inexcusable and indefensi-
ble’’ and constituted ‘‘unethical, unscrupulous activity
in violation of a stated public policy set forth by the
Connecticut legislature and caused a substantial injury
to the plaintiff.’’ These findings are not clearly errone-
ous and are sufficient to support an award of punitive
damages. See Votto v. American Car Rental, Inc., 273
Conn. 478, 486, 871 A.2d 981 (2005) (‘‘[t]he trial court’s
findings that the defendant’s conduct was ‘reprehensi-
ble,’ that its conduct of ‘bilking’ its customers was not
isolated and that this initial conduct of making unautho-
rized charges was ‘exacerbated’ by the defendant’s use
of the phony business card constitute evidence of reck-
less indifference to and intentional and wanton viola-
tion of the plaintiff’s rights’’).
   The defendant’s fourth argument is that punitive dam-
ages are ordinarily not recoverable for breach of con-
tract. The punitive damages award in this case, how-
ever, was not based on a simple breach of contract
finding but, rather, was based on a CUTPA violation
for unscrupulous conduct. The court clearly based its
award of punitive damages on the defendant’s actions
in failing to comply with her statutory obligations as a
landlord.
   Finally, the defendant argues that the trial court’s
award of punitive damages was excessive. The defen-
dant contends that the award of punitive damages is
excessive ‘‘by any objective determination.’’ We note
that, ‘‘[w]hile the CUTPA statutes do not provide a
method for determining punitive damages, courts gen-
erally award punitive damages in amounts equal to
actual damages or multiples of the actual damages.’’
(Internal quotation marks omitted.) Bridgeport Har-
bour Place I, LLC v. Ganim, supra, 131 Conn. App. 139–
40.
    In the present case, the trial court determined the
award of punitive damages by adding together the
amount of the security deposit and the pretextual
charges, resulting in CUTPA punitive damages of
$19,867.13. This amount was approximately one and
one-half times the security deposit paid by the plaintiff
and less than the statutory damages the court awarded
pursuant to § 47a-21 (d) (2). The stated purpose of the
court’s punitive damages award was to deter the defen-
dant from continuing to flout her obligations under
the security deposit statute by providing the defendant
‘‘with an incentive to comply with security deposit laws
. . . .’’ Furthermore, the court stated that ‘‘this judg-
ment will hopefully help protect future tenants of the
defendant.’’ Accordingly, given the actual amounts in
dispute, the defendant’s conduct, both as to the plaintiff
and her other tenants, and the stated purpose of the
court’s punitive damages award, we conclude that the
trial court’s award of punitive damages was not exces-
sive. See Ulbrich v. Groth, supra, 310 Conn. 456
(‘‘[a]lthough the trial court’s punitive damages award
in the present case undoubtedly was a large one, espe-
cially in light of the large size of the compensatory
damages award, we cannot conclude that the award
constituted a manifest abuse of discretion or that an
injustice was done’’); see also Votto v. American Car
Rental, Inc., supra, 273 Conn. 486 (trial court’s awarding
of punitive damages equal to three times amount of
unauthorized charges to plaintiff’s credit card was not
abuse of discretion).
   In sum, on review of the record, we conclude that
the trial court did not abuse its discretion in awarding
punitive damages to the plaintiff. The court based its
determination on evidence that showed that the defen-
dant failed to properly safeguard the plaintiff’s security
deposit and then attempted to avoid returning the secu-
rity deposit to the plaintiff by fabricating pretextual
charges. Furthermore, the court clearly articulated that
the purpose of the punitive damages award was to deter
the defendant from continuing her improper use of her
tenants’ security deposits and to protect future tenants
from the defendant improperly managing their security
deposits. See Bridgeport Harbour Place I, LLC v.
Ganim, supra, 131 Conn. App. 140 (‘‘[u]nlike punitive
damages under Connecticut common law, punitive
damages under CUTPA are focused on deterrence,
rather than mere compensation’’).
                             II
          THE PLAINTIFF’S CROSS APPEAL
  In his cross appeal, the plaintiff claims that the trial
court erred in holding that he was not entitled, pursuant
to § 47a-11a, to a return of rent payments he made after
vacating the premises. Additionally, the plaintiff claims
that the court erred in denying his common-law claim
for money had and received. We disagree with both
claims.
                             A
  The plaintiff first claims that the court erred by not
awarding him damages for rent he paid after he moved
out of the premises and the defendant had the opportu-
nity to re-let the premises. Specifically, the plaintiff
argued before the trial court that the defendant should
be required to return to the plaintiff all rents she
received after February, 2017, because the lease was
terminated by operation of law due to the defendant’s
violation of § 47a-11a.
   Section 47a-11a provides: ‘‘(a) If the tenant abandons
the dwelling unit, the landlord shall make reasonable
efforts to rent it at a fair rental in mitigation of damages.
  ‘‘(b) If the landlord fails to use reasonable efforts to
rent the dwelling unit at a fair rental, the rental agree-
ment is deemed to be terminated by the landlord as of
the date the landlord has notice of the abandonment.’’
   The plaintiff argued that the defendant admitted at
trial that the plaintiff abandoned the premises during
the winter of 2016 through 2017 and testified further
that she was present in April, 2017, when a moving
truck removed the remainder of the plaintiff’s personal
property from the premises. Consequently, he argued
that, by operation of law, the lease agreement was termi-
nated by March, 2017, and the defendant had no right
to any rent from that point forward.
   The court rejected the plaintiff’s claim on the basis
of its factual findings that ‘‘[t]he parties attempted to
negotiate an early exit for the plaintiff but when the
negotiations failed [the plaintiff] indicated he would
fulfill his obligations under the lease and he left items
(albeit very few items) in storage at the premises until
at least the end of April, 2017.’’ The court further found
that the plaintiff ‘‘did not hand over the keys to the
premises and he continued to pay rent . . . .’’
   On appeal, the plaintiff does not challenge the court’s
factual findings. Instead, he argues that, ‘‘[a]ccepting
all of the facts found by the trial court, the plaintiff
contends that the payments were made without the
plaintiff’s obligation to pay or the defendant’s right to
receive them.’’ He describes the issue as a matter of
law subject to plenary review. Thus, we understand
the plaintiff’s claim to be that the court improperly
construed § 47a-11a by concluding that his conduct did
not constitute ‘‘abandonment’’ under the statute.
   ‘‘The interpretation of a statute, as well as its applica-
bility to a given set of facts and circumstances, involves
a question of law and our review, therefore, is plenary.’’
(Internal quotation marks omitted.) Russell v. Russell,
91 Conn. App. 619, 629, 882 A.2d 98, cert. denied, 276
Conn. 924, 888 A.2d 92 (2005), and cert. denied, 276
Conn. 925, 888 A.2d 92 (2005). We begin with the text
of the statute and its relationship to other statutes. See
General Statutes § 1-2z.
   Section 47a-11a does not provide a statutory defini-
tion of the terms ‘‘abandons’’ or ‘‘abandonment’’; how-
ever, a statutory definition is provided for ‘‘abandon-
ment’’ in General Statutes § 47a-11b. Thus, we look to
§ 47a-11b for guidance in our interpretation of the terms
‘‘abandons’’ and ‘‘abandonment’’ in § 47a-11a. See Cag-
iva North America, Inc. v. Schenk, 239 Conn. 1, 12, 680
A.2d 964 (1996) (‘‘[w]hen construing a statute, we may
look for guidance to other statutes relating to the same
general subject matter, as the legislature is presumed
to have created a consistent body of law’’); BayBank
Connecticut, N.A. v. Thumlert, 222 Conn. 784, 790, 610
A.2d 658 (1992) (‘‘[s]tatutes are to be interpreted with
regard to other relevant statutes because the legislature
is presumed to have created a consistent body of law’’
(internal quotation marks omitted)).
  Section 47a-11b provides in relevant part: ‘‘(a) For
the purposes of this section, ‘abandonment’ means the
occupants have vacated the premises without notice to
the landlord and do not intend to return, which intention
may be evidenced by the removal by the occupants or
their agent of substantially all of their possessions and
personal effects from the premises and either (1) non-
payment of rent for more than two months or (2) an
express statement by the occupants that they do not
intend to occupy the premises after a specified date.
. . .’’ Thus, in accordance with the statutory definition
of abandonment in § 47a-11b, we construe the terms
abandons and abandonment in § 47a-11a as meaning
that the tenant has vacated the premises without notice
to the landlord and does not intend to return. As ascer-
tained from the text of § 47a-11b, this intention may be
evidenced by the removal of substantially all of the
tenant’s possessions and personal effects from the
premises and either (1) nonpayment of rent for more
than two months or (2) an express statement by the
tenant that he does not intend to occupy the premises
after a specified date.
   Applying this definition, we conclude that the court
correctly determined that the plaintiff did not abandon
the premises before the end of the lease term. The
plaintiff did not vacate the premises without notice to
the defendant. To the contrary, he tried to negotiate an
early termination of the lease agreement. When those
negotiations failed, he expressly stated his intention
to fulfill his obligations under the lease, which is the
opposite of abandoning the premises. In an e-mail to
the defendant’s attorney, the plaintiff stated: ‘‘I will just
continue the lease as is. I will not be present but will
adhere to the conditions of the lease. I will provide the
absolute minimal yet compliant services to the home.
. . . I will pay monthly rent. I will leave water and
electric on and pay those bills. I will keep thermostat
at minimal level to ensure no freezing occurs. . . . I
will keep the right to have minimal furniture in the
home to then use when I choose.’’ Consistent with his
e-mail, there was never a period of more than two
months when the plaintiff did not pay rent. In fact,
as previously discussed in this opinion, the plaintiff
testified that, in addition to rent, he continued to pay
for landscaping on the property through the end of the
lease term. Finally, the plaintiff did not turn over the
keys to the premises and request the return of his secu-
rity deposit until the end of the lease term. Given these
facts, none of which the plaintiff challenges on appeal,
we agree with the court that the plaintiff never aban-
doned the premises and did not trigger an early termina-
tion of the lease agreement under § 47a-11a.
                             B
   Last, the plaintiff claims that the court improperly
held that he failed to prove his common-law claim for
money had and received. The plaintiff contends that he
is entitled to recover rent in the amount of $6365 and
common charges in the amount of $435 that were paid
for each month from March through June, 2017.
  ‘‘To prevail on a claim for money had and received,
a plaintiff must prove both the lack of authority to
authorize the payment and that it is inequitable for the
recipient to retain it. . . . Because a cause of action
for money had and received requires proof of two
prongs, this court may affirm the judgment of the trial
court on proof that the payment was authorized or that
its retention by the defendant is equitable under all of
the circumstances.’’ (Citation omitted; emphasis omit-
ted; internal quotation marks omitted.) Stratford v.
Winterbottom, 151 Conn. App. 60, 77–78, 95 A.3d 538,
cert. denied, 314 Conn. 911, 100 A.3d 403 (2014).
   ‘‘Our Supreme Court has stated that when money is
paid by one on the basis of a mistake as to his rights
and duties and the recipient has no right in good con-
science to retain the money, an action of indebitatus
assumpsit may be maintained to recover the money,
regardless of whether the mistake was one of fact or
of law. . . . The action of indebitatus assumpsit for
the recovery of money had and received and for money
paid . . . is an action of the common law, but, to a
great extent, an equitable action, adopted for the
enforcement of many equitable, as well as legal rights.
. . . Stated another way, [t]he action for money had
and received is an equitable action to recover back
money paid by mistake where the payor is free from
any moral or legal obligation to make the payment and
the payee in good conscience has no right to retain it.
Is the plaintiff in this action, as between it and the
defendant, in equity and good conscience entitled to
the money? If it is, then it is entitled to recover. The
real ground of recovery is the equitable right of the
plaintiff to the money. . . .
   ‘‘[E]quitable remedies are not bound by formula but
are molded to the needs of justice. . . . The court’s
determinations of whether a particular failure to pay
was unjust and whether the defendant was benefited
are essentially factual findings . . . that are subject
only to a limited scope of review on appeal. . . . Those
findings must stand, therefore, unless they are clearly
erroneous or involve an abuse of discretion. . . .
   ‘‘We will reverse a trial court’s exercise of its equita-
ble powers only if it appears that the trial court’s deci-
sion is unreasonable or creates an injustice. . . .
[E]quitable power must be exercised equitably . . .
[but] [t]he determination of what equity requires in a
particular case, the balancing of the equities, is a matter
for the discretion of the trial court. . . . In determining
whether the trial court has abused its discretion, we
must make every reasonable presumption in favor of
the correctness of its action. . . . Our review of a trial
court’s exercise of the legal discretion vested in it is
limited to the questions of whether the trial court cor-
rectly applied the law and could reasonably have
reached the conclusion that it did.’’ (Citations omitted;
internal quotation marks omitted.) Stratford v. Wilson,
151 Conn. App. 39, 46–48, 94 A.3d 644, cert. denied, 314
Conn. 911, 100 A.3d 403 (2014).
   In its memorandum of decision, the trial court found
that the plaintiff failed to prove that he provided pay-
ments to the defendant under the mistaken belief that
he had an obligation to do so. The court found that the
plaintiff signed the lease agreement, continued to use
the premises for storage until April, 2017, and failed to
repudiate the lease agreement at any point during the
tenancy. Thus, the court concluded that the plaintiff
failed to prove his common-law claim of money had
and received.
   On appeal, the plaintiff argues that the court’s conclu-
sion was improper because the plaintiff presented evi-
dence showing that he stated in writing to the defen-
dant’s attorney that he would no longer be present
at the premises after October, 2016. Also, the plaintiff
argues that the defendant testified to the following: the
plaintiff had abandoned the premises in the winter of
2016–2017, the defendant was physically present at the
premises when the remainder of the plaintiff’s property
was removed from the premises, and she did not
attempt to re-let the premises prior to July, 2017. We
are not persuaded.
   The court’s determination that the plaintiff was obli-
gated to make the monthly rental payments in accor-
dance with the terms of the lease agreement is sup-
ported by the record demonstrating that the plaintiff
signed the lease agreement, communicated to the defen-
dant’s attorney that he would abide by the terms of the
lease, and failed to repudiate the lease agreement at
any point during the tenancy. Furthermore, as we also
concluded in part II A of this opinion, there was ample
evidence to support the court’s conclusion that a duty
to mitigate damages pursuant to § 47a-11a never materi-
alized and, thus, the plaintiff failed to prove that he had
paid his monthly rent by mistake and that he was free
from any moral or legal obligation to make the rental
payments. Therefore, having reviewed the record, we
conclude that the trial court reasonably concluded that
the plaintiff failed to prove his claim of money had and
received.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The court appears to have made a computational error regarding the
amount properly withheld by the defendant. Although it found the total
amount of the justified deductions from the security deposit was $7429.92,
the actual total of the individual charges the court found to be justified
deductions was $7429.72. Additionally, the trial court found that the defen-
dant improperly charged the plaintiff $244.66 for HVAC repairs and $838.18
for plumbing repairs even though the evidence showed that the actual
amounts claimed were $244.60 and $836.18, respectively. These errors do
not affect our analysis of the parties’ claims on appeal because the court
did not award the plaintiff damages based on the amount of the improper
charges and because the defendant does not challenge on appeal the court’s
calculation of the improper charges.
  2
    The court did not identify the contractual basis for its conclusion that
the plaintiff was entitled to attorney’s fees on his breach of contract claim.
The only attorney’s fees provision in the lease agreement provides that the
defendant was entitled to collect attorney’s fees from the plaintiff if it became
necessary for her ‘‘to employ an attorney to enforce any of the conditions
or covenants [of the lease agreement] . . . .’’ The defendant does not chal-
lenge on appeal the court’s authority to award attorney’s fees with respect
to the plaintiff’s breach of contract claim.
   3
     General Statutes § 47a-21 (h) provides in relevant part: ‘‘(1) Each landlord
shall immediately deposit the entire amount of any security deposit received
by such landlord from each tenant into one or more escrow accounts estab-
lished or maintained in a financial institution for the benefit of each tenant.
Each landlord shall maintain each such account as escrow agent and shall
not withdraw funds from such account except as provided in subdivision
(2) of this subsection.
   ‘‘(2) The escrow agent may withdraw funds from an escrow account to:
(A) Disburse the amount of any security deposit and accrued interest due
to a tenant pursuant to subsection (d) of this section; (B) disburse interest
to a tenant pursuant to subsection (i) of this section; (C) make a transfer
of the entire amount of certain security deposits pursuant to subdivision
(3) of this subsection; (D) retain interest credited to the account in excess
of the amount of interest payable to the tenant under subsection (i) of this
section; (E) retain all or any part of a security deposit and accrued interest
after termination of tenancy equal to the damages suffered by the landlord
by reason of the tenant’s failure to comply with such tenant’s obligations;
(F) disburse all or any part of the security deposit to a tenant at any time
during tenancy; or (G) transfer such funds to another financial institution
or escrow account, provided such funds remain continuously in an escrow
account. . . .’’ (Emphasis added.)
   4
     Because the defendant’s reliance on § 47a-21 (k) (2) is misplaced, we
need not address the defendant’s claim that the court’s finding that the
defendant owned four rental properties was clearly erroneous.
   5
     General Statutes § 42-110g provides in relevant part: ‘‘(a) . . . The court
may, in its discretion, award punitive damages . . . .
   ‘‘(d) In any action brought by a person under this section, the court may
award, to the plaintiff, in addition to the relief provided in this section, costs
and reasonable attorneys’ fees based on the work reasonably performed by
an attorney and not on the amount of recovery. . . .’’
   6
     Under Connecticut common law, punitive damages are limited to litiga-
tion costs. See Bifolck v. Philip Morris, Inc., 324 Conn. 402, 447–48, 152
A.3d 1183 (2016).
   7
     General Statutes § 47a-21 (j) (1) provides: ‘‘Except as provided in subdivi-
sion (2) of this subsection, the commissioner may receive and investigate
complaints regarding any alleged violation of subsections (b), (d), (h) or
(i) of this section. For the purposes of such investigation, any person who
is or was a landlord shall be subject to the provisions of section 36a-17. If
the commissioner determines that any landlord has violated any provision of
this section over which the commissioner has jurisdiction, the commissioner
may, in accordance with section 36a-52, order such person to cease and
desist from such practices and to comply with the provisions of this section.’’